Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 07/26/21 is acknowledged.
Applicant’s election of an anti-SIRPA antibody species having six CDRs defined by SEQ ID NOs: 20, 21, 24, 9, 10, and 16 and VH/VL sequences defined by SEQ ID NOs: 35 and 41 in the reply filed on 07/26/21 is acknowledged. Applicant further elects that substitutions N325S and L328F (NSLF substitutions) are present in the constant region of the antibody species; and the antibody species encompasses the features disclosed in claims 36-38, 40, 42-44, and 47-58. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 59 – 62 and 64 – 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/21. 
Upon further consideration, the species election for the anti-SIRPA antibody has been withdrawn. Claims 1, 4, 5, 6, 9, 15-26, 36-38, 40, 42-44, 47-58, and 78 are examined on the merits in the present Office Action. 
Claim Objections
Claim 58 is objected to because of the following informalities:  Claim 58 (c) recites islet amyloid polypeptide twice: first, in abbreviated form “IAPP” on line 5; and, second, in un-abbreviated form on lines 7-8.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that the term ‘antibody’ “is used in the broadest sense and specially covers monoclonal antibodies, polyclonal antibodies, multi-specific antibodies (e.g., Journal of traditional Chinese medicine vol. 34,2 (2014): 234-7). Therefore, insulin itself is not always the causative factor in the pathogenesis of metabolic disease such as diabetes mellitus. Immunoglobulin light chain AL (short for amyloidosis) is not even an agent or factor but is instead a disease/disorder, specifically the most common form of systemic amyloidosis, in which amyloidogenic protein is immunoglobulin light chains produced by marrow clonal plasma cells (Muchtar et al, see entire document, in particular, Abstract) (Muchtar, Eli et al. Acta haematologica vol. 135,3 (2016): 172-90). Thus, as presently written, there is insufficient correlation between the structure of each agent/compound recited in claim 58(c) and the function of causing disease. Further, the recitation of “a protein, lipid, polysaccharide or glycolipid expressed on one or more tumor cells” in claim 58 (d) also does 
Lastly, it should be further noted that Applicant has claimed an antibody that binds to SIRPA as well as a “disease-causing agent” recited in 58(c); however, there does not appear to be antibodies currently available for some of the unique antigens recited including antisense g2c4 repeat expansion RNA as well as the genus of repeat-associated non ATG (RAN) translation products and dipeptide repeat peptides. It is well known in the art that in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity determining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." (2005)) and CDRs from both VH and VL domains contribute to the antigen-binding site. However, the structures of antibodies targeting antisense g2c4 repeat expansion RNA,  RAN products and dipeptide repeat peptides are neither disclosed in the specification or the claims, and do not appear to be known in the prior art.  While the genus of antibodies are intended to target RAN products and dipeptide repeat proteins, artisans would not be able to readily envision the complete structure of an antibody or antigen binding fragment based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Further, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy 
Therefore, the claimed anti-SIRPA antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the antibodies and the functional property of binding to more than one antigen unless the antibody is a bispecific or multi-specific antibody. There is also insufficient correlation between the structure of each of the factors/compounds recited in claim 58(c) and the function of causing disease. Further, there is inadequate written description for antibodies targeting some antigens recited in claim 58 such as g2c4 repeat expansion RNA or the broad genus of RAN products, dipeptide repeat peptides, or proteins, lipids, polysaccharides, or glycolipids expressed on tumor cells. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-SIRP alpha antibodies at the time the instant application was filed. 

Enablement
Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to the antibody of claim 1, wherein the antibody binds to a first and second antigen, wherein the first antigen is SIRPA and the second antigen is an antigen that facilitates transport across the blood brain barrier or is a disease causing agent. 

In addition to SIRPA, Applicant claims that the antibody binds to a “disease-causing agent”; however, all of the agents or factors recited in claim 58(c) are not reasonably considered to cause disease. For example, insulin is a peptide hormone secreted by pancreatic beta cells and is involved in the regulation of glucose metabolism. When the body is unable to produce insulin or the cells of the body develop resistance against insulin, the metabolic disorder diabetes mellitus arises, which can be treated by exogenous administration of insulin (Ahmad, see entire document, in particular, Abstract and Introduction) (Ahmad, Kafeel. Journal of traditional Chinese medicine vol. 34,2 (2014): 234-7). Therefore, while insulin itself may be involved in the pathogenesis of a metabolic disease such as diabetes mellitus; it is not necessarily the causative factor in the pathogenesis of said disease. Thus, as presently claimed, it is unclear what practical use an antibody that binds to SIRPA and one of the agents or factors recited in the 58(c) has within the scope of the claimed invention. 
H and VL domains contribute to the antigen-binding site. However, the structures of antibodies targeting antisense g2c4 repeat expansion RNA, RAN products, and dipeptide repeat peptides are neither disclosed in the specification nor the claims, and do not appear to be known in the prior art.  As a required element, the antibodies must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the pertinent cell line.  See 37 CFR 1.801-1.809. As such, absent of sufficient guidance provided in the specification or in the prior art, artisans would not be able to make and use the bispecific antibodies that bind to SIRPA and some of the “disease-causing agents” recited in claim 58(c). 
Therefore, the specification does not enable one of ordinary skill in the art to make and use the invention over the full scope of the claims because the claimed antibodies that bind to SIRPA encompass those that are monospecific and thus cannot be used to bind to more than one antigen. Further, it would require artisans undue trial and error experimentation to determine practical use for a bispecific antibody that binds to SIRPA and an antigen recited in claim 58(c) that is not the causative factor for a disease or disorder. 

.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 51, 43, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Regarding claim 5, the claim recites the broad recitation of a heavy chain variable region comprising an amino acid sequence that is “at least 90%” identical to an amino acid sequence selected from SEQ ID NOs: 33, 34, and 35” and the claim also recites amino acid sequences that are “at least 95%” or “at least 99%” identical to the aforementioned SEQ ID NOs, which are narrower statements of the range/limitation. 
Regarding claim 6, the claim recites the broad recitation of a light chain variable region comprising an amino acid sequence that is “at least 90%” identical to an amino acid sequence selected from SEQ ID NOs: 36, 37, 38, 39, 40, 41, 42, 43, and 44” and the claim also recites amino acid sequences that are “at least 95%” or “at least 99%” identical to the aforementioned SEQ ID NOs, which are narrower statements of the range/limitation. 

Regarding claim 51, the claim recites the broad recitation of an anti-SIRPA antibody that “increase tumor cell phagocytosis by macrophages” and also recites that the anti-SIRPA antibody “increases tumor cell phagocytosis by M1 macrophages” and “increases tumor cell phagocytosis by M2 macrophages”, which are narrower statements of the range/limitation. 
Regarding claim 58, the claim recites the broad recitation “an antigen facilitating transport across the blood brain barrier”, and the claim also recites “transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low-density lipoprotein receptor related proteins 1 and 2 (LPR-1 and 2), and diphtheria toxin receptor” which are narrower statements of the range/limitation. Claim 58 (d) also recites several broad limitations including 1) dipeptide repeat peptides, 2) prion protein, 3) S-IBM protein, and 4) “ataxin” along with narrow limitations of each genus including ataxin species (ataxins 1-3, 7, 8, and 10) the prion species PrPSc, which is the Scrapie isoform of the prior protein,  proteins associated with S-IBM, specifically TDP-43, amyloid beta, and tau; as well as DPR peptide species (GA-repeat peptides, GP repeat peptides, GR repeat peptides, and PA repeat peptides). 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Conclusion
Claims 1, 4, 9, 15-26, 36-38, 40, 42, 44, 47-57, and 78 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            
/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644